F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                         JAN 14 1999
                                     TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

 GARY M. BULLOCK,

           Plaintiff - Appellant,
 vs.                                                   No. 97-3119
                                                 (D.C. No. 95-3555-MLB)
 MIKE HILL, Sheriff, Sedgwick                           (D. Kan.)
 County Jail; THE BOARD OF
 COUNTY COMMISSIONERS OF
 SEDGWICK COUNTY, KANSAS;
 SEDGWICK COUNTY MEDICAL
 STAFF, of Sedgwick County Jail;
 (NFN) PENTECOSS, individually and
 in his official capacity,

           Defendants - Appellees.


                              ORDER AND JUDGMENT *


Before SEYMOUR, Chief Judge, EBEL, and KELLY, Circuit Judges. **


KELLY, Circuit Judge.




       *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1 (G). The cause is therefore ordered submitted without oral argument.
      Mr. Bullock, an inmate who originally appeared pro se, appeals from the

district court’s granting of defendants’ summary judgment motion and dismissal

of his 42 U.S.C. § 1983 action for money damages. Mr. Bullock alleges that the

district court erred by (1) granting summary judgment and dismissing his claim,

(2) denying his motion to further amend the complaint after a judge had already

denied the motion, (3) denying his motion to compel the defendants to answer

interrogatories, (4) dismissing the part of his claim concerning prison grievance

procedures, and (5) not granting him counsel to respond to defendants’ summary

judgment motion, thereby denying him access to the courts. The parties are

familiar with the facts and we need not restate them here.

      Defendants filed a motion for summary judgment on September 12, 1996,

and on December 12, 1996, the district court ordered Mr. Bullock to respond to

Defendants’ motion on or before December 31, 1996. Between December 26,

1996, and April 10, 1997, Mr. Bullock filed seven motions and responses with the

court. Mr. Bullock, however, did not file a response to Defendants’ motion as the

district court ordered, and on April 29, 1997, the court granted Defendants’

summary judgment motion and dismissed his complaint. Liberally construing Mr.

Bullock’s pro se pleadings, see Haines v. Kerner, 404 U.S. 519, 520-21 (1972)

(per curiam), and reviewing the district court's decision de novo, see Barney v.


                                        -2-
Pulsipher, 143 F.3d 1299, 1306 (10th Cir. 1998), we affirm.

      Although Mr. Bullock’s pro se pleadings are to be construed liberally, his

former pro se status does not excuse his obligation to comply with the rules of

procedure. See Ogden v. San Juan County, 32 F.3d 452, 455 (10th Cir. 1994). A

party opposing a motion for summary judgment may not simply allege that there

are disputed issues of fact; rather, the party “must set forth specific facts showing

that there is a genuine issue for trial.” Fed. R. Civ. P. 56(e). Mr. Bullock,

however, failed to respond to Defendants’ summary judgment motion.

      After examining the briefs and record on appeal, we conclude that the

district court did not err in granting summary judgment to Defendants. It is true

that deliberate indifference to serious medical needs may be construed as a

violation of an inmate’s Eighth Amendment rights. See Estelle v. Gamble, 429

U.S. 97, 104-06 (1976); White v. Colorado, 157 F.3d 1226, 1233-34 (10th Cir.

1998). However, the facts set forth in Defendants’ Martinez report, when viewed

against Mr. Bullock’s complaint, which was verified and thus can be considered

on summary judgment, see Hall v. Bellmon, 935 F.2d 1106, 1111 (10th Cir.

1991), demonstrate disagreement with the course of treatment, not deliberate

indifference. Mr. Bullock has failed to respond to Defendants’ summary

judgment motion with specific factual support for his claims. See Fed. R. Civ. P.

56(e). While it is also true that prison officials may not retaliate against an


                                          -3-
inmate for exercising his constitutional rights, see Peterson v. Shanks, 149 F.3d

1140, 1144 (10th Cir. 1998), we are unable to discern an adequately pled

retaliation claim.

      After reviewing the briefs and the record on appeal and liberally construing

Mr. Bullock’s pro se pleadings, we find that his other points are without merit.

AFFIRM.




                                       Entered for the Court


                                       Paul J. Kelly, Jr.
                                       Circuit Judge




                                        -4-